Johnson, J.
¶34 (dissenting) — This case involves the Industrial Insurance Act’s (IIA)13 evidentiary exception designed to benefit and protect our state’s firefighters. In exchange for firefighters’ willingness to compromise their own health and safety as a part of their occupation, the legislature grants them a rebuttable presumption that certain afflictions—respiratory diseases, certain cancers, certain heart problems, and infectious diseases—are prima facie occupational diseases under RCW 51.08.140. We are obligated to construe this remedial exception broadly, in favor of those whose job puts them at higher risk for disease and infection. But in applying that statute, the majority finds ambiguity where there is none and arrives at an interpretation of the statute that contravenes the statute’s plain language and legislative intent. For the foregoing reasons, I respectfully dissent.

Statutory Interpretation

¶35 The IIA provides certain benefits to employees who suffer from occupational diseases. To qualify for benefits, a claimant generally bears the burden of establishing causation between the workplace conditions and the disease. RCW 51.32.185(1) flips this burden with respect to those diseases firefighters are most susceptible to as a class: relevant to this case, we presume that “[Respiratory disease [s]” and “infectious diseases” are caused by the nature of their work. RCW 51.32.185(l)(a), (d). As discussed by the majority, the IIA does not provide a definition for “respiratory diseases” or “infectious diseases,” and it is our obligation to interpret those terms in accord with legislative intent. We start that analysis with the purpose of the statute at issue.
¶36 The legislature specifically recognized that firefighters as a class suffer a higher rate of lung disease than the general public due to their regular exposure to not just *49smoke and fumes but also toxic or chemical substances. Laws of 1987, ch. 515, § 1. The legislature conferred this benefit in order to ease the evidentiary burden for firefighters, whose employment puts their health and safety at risk. Because the IIA “is remedial in nature,” we are required to construe it “liberally ... in order to achieve its purpose of providing compensation to all covered employees injured in their employment, with doubts resolved in favor of the worker.” Dennis v. Dep’t of Labor & Indus., 109 Wn.2d 467, 470, 745 P.2d 1295 (1987).
¶37 Through that lens, the Court of Appeals correctly recognized that valley fever—a disease that “is transmitted through inhalation” and “impairs a person’s respiratory system”—constitutes both a “respiratory disease” and an “infectious disease” under the statute.14 Gorre v. City of Tacoma, 180 Wn. App. 729, 763, 324 P.3d 716 (2014), review granted, 181 Wn.2d 1033, 343 P.3d 760 (2015). I agree with the Court of Appeals that valley fever constitutes both types of diseases and that both exceptions qualify Gorre for the rebuttable presumption.

Respiratory Disease

¶38 It is well settled that when a term is not defined by statute, the court may look to the dictionary to give the undefined term meaning. Ultimately, the court will adopt the interpretation that best advances the legislative purpose, but so long as the dictionary provides a definition consistent with legislative intent, it is an appropriate source for interpretative guidance. LaCoursiere v. Camwest Dev., Inc., 181 Wn.2d 734, 742, 339 P.3d 963 (2014).
¶39 Here, the Court of Appeals looked to the dictionary, which defines (1) “ ‘respiratory’ as ‘of or relating to respiration,’ ” wherein “respiration” means the “ ‘single, complete act of breathing,’ ” and (2) “ ‘disease’ as a ‘cause of discom*50fort or harm,’ or ‘an impairment of the normal state of the living animal or plant body or any of its components that interrupts or modifies the part of the vital functions.’ ” Gorre, 180 Wn. App. at 762 (footnote omitted) (quoting Webster’s Third New International Dictionary 1934, 648 (2002)). Thus, “respiratory disease” is a condition of the respiratory system that causes discomfort or harm, impairing the normal physiological functioning relating to, affecting, or used in the physical act of breathing.
¶40 The dictionary definition reflects a common, layperson’s understanding of “respiratory disease,” and here it serves as an appropriate guide for interpretation. Where the legislative intent is to afford an exception to firefighters in recognition that they expose their lungs to all sorts of chemicals and substances, it follows that the legislature would intend to include those diseases, like valley fever, that are contracted through inhalation, infect the lungs, and cause serious damage'to the respiratory system.15
¶41 The majority adopts a much narrower definition, reasoning in part that the exception serves as a shortcut to proving causation, which typically requires a plaintiff to present extensive medical expert testimony. Therefore, the legislature must have intended that “respiratory disease” consists of only those diseases that fall within the technical, medical definition.
¶42 The majority’s analysis diminishes the larger purpose of the statute by focusing instead on its ancillary features. As discussed by the majority, the importance of expert medical testimony can certainly be inferred from the statute and legislative history, but the primary goal of the statute is to provide an evidentiary shortcut for certain diseases in recognition that airborne contaminants are a *51common cause of disease among firefighters. The majority’s definition of “respiratory disease” could potentially exclude a whole host of other diseases, like valley fever, that are caused by inhaling contaminated air, but may be characterized by the medical community in a way that the legislature could not have predicted. This is why it is the role of medical experts to testify as to the medical aspects of the disease— such as the disease’s causation and its effects—but it is within the proper ambit of the court to determine whether the legislature likely intended the exception to apply. Here, expert medical testimony established that valley fever is caused by the inhalation of toxic spores into the lungs, which causes serious respiratory and pulmonary symptoms. The medical community may categorize the disease differently, but a broader, ordinary interpretation of the term confirms our commitment to reading remedial statutes broadly and better reflects the underlying legislative purpose of this exception.

Infectious Disease

¶43 There is no dispute that valley fever constitutes an “infectious disease[ ]” under RCW 51.32.185(l)(d); medical experts on both sides testified that valley fever qualifies as an infectious disease. The dispute lies in the proper interpretation of subsection (4) of the statute, which provides that “[t]the presumption established in subsection (l)(d) of this section [, infectious diseases,] shall be extended to any firefighter who has contacted any of the following diseases . . . .” RCW 51.32.185(4) (emphasis added).
¶44 In interpreting the meaning of any statutory provision, we follow certain steps. First, when a statute’s meaning is clear on its face, we give effect to that plain meaning as an expression of legislative intent. We discern that plain meaning from the ordinary meaning of the language at issue, the context in which the statutory provision is found, related provisions, and the statutory scheme as whole. If, after this, the term is then susceptible to two or more rea*52sonable interpretations, we may look to other sources of legislative intent. State v. Ervin, 169 Wn.2d 815, 820, 239 P.3d 354 (2010).
¶45 The ordinary meaning of RCW 51.32.185(l)(d) is that the evidentiary exception applies to “infectious diseases.” Subsection (4), by its ordinary meaning, requires that the term “infectious diseases” extend to four enumerated diseases. As recognized by the Court of Appeals, the phrase “shall be extended to” evinces the clear legislative intent to ensure the inclusion of four specific types of infectious diseases. Nothing within this subsection should be read to limit the coverage of infectious diseases generally.
¶46 Instead of applying the statute’s plain meaning, the majority delves into legislative history, insisting that the statute is ambiguous because subsection (4) could be read as creating an exclusive list. But the majority manufactures this ambiguity. The language of this subsection does not contain any limiting phrases, nor by its terms does the subsection even suggest a limitation of the exception to the enumerated list. Subsection (4) purports to do nothing more than ensure coverage for four specified types of infectious diseases. The majority disagrees, reasoning that when the legislature said “shall extend to,” it might have actually meant “shall extend only to.” But this interpretation of the statute requires an inference that the legislature omitted the word “only” out of either sloppiness or mistake.
¶47 I disagree that such ambiguity exists. The legislature is perfectly proficient at drawing statutes carefully and will include limiting language when it intends to create a limitation. In fact, the legislature demonstrated its ability to do so in the two subsections immediately preceding subsection (4):
(2) The presumptions established in subsection (1) of this section shall be extended to an applicable member following termination of service for a period of three calendar months for *53each year of requisite service, but may not extend more than sixty months following the last date of employment.
(3) The presumption established in subsection (l)(c) of this section!, cancer,] shall only apply to any active or former firefighter who has cancer that develops or manifests itself after the firefighter has served at least ten years .... The presumption within subsection (l)(c) of this section shall only apply to prostate cancer diagnosed prior to the age of fifty, primary brain cancer, malignant melanoma, leukemia, non-Hodgkin’s lymphoma, bladder cancer, ureter cancer, colorectal cancer, multiple myeloma, testicular cancer, and kidney cancer.
RCW 51.32.185 (emphasis added).
¶48 It is unlikely that the legislature, having expressly limited the exception’s scope in both subsections (2) and (3), suddenly forgot how to do so when drafting subsection (4). It is also an unreasonable interpretation of the statute to assume this to be the case. The language of these preceding subsections is the strongest conceivable evidence that the legislature knows how to create an exclusive list when it wants to but that it chose not to do so with respect to infectious diseases. It is inappropriate to delve into legislative history when the meaning of this provision is plain on its face. To replace the plain meaning of the statute with our own derived interpretation deprives the legislature of its own chosen words and carefully selected omissions and, in essence, rewrites the statutory language.
¶49 I would hold that the statute plainly covers infectious diseases and provides only an additional assurance that certain diseases fall within the statutory definition of “infectious disease.” If the legislature intends to limit the scope of the exception with respect to infectious diseases, it is within its proper authority to revise the statute as it sees fit. But it is not the role of the court to read in language not present in the statute. Because it is undisputed that valley fever constitutes an “infectious disease,” it is covered by the *54statute and Gorre should have been entitled to the presumption in his favor. I respectfully dissent.
Gordon McCloud, J., concurs with Johnson, J.

 Title 51 RCW.


 These statutory terms do not purport to be mutually exclusive, and this court should refrain from reading a nonexistent limitation into what should have been a broad reading of the statutory exception.


 We address only the cases before us, but to the extent the dictionary definition could be applied to different facts in a manner that is incongruous with legislative intent, the dictionary definition may no longer be helpful. Here, the dictionary definition aptly serves as an interpretative guiding tool for determining whether valley fever constitutes “respiratory disease” under the statute.